

OFFICER INDEMNIFICATION AGREEMENT


This Agreement, dated as of    , is entered into between OPKO Health, Inc., a
corporation organized under the laws of the State of Delaware (the "Company"),
and «name» (the "Officer").
 
Recitals


A. Highly competent persons are becoming more reluctant to serve publicly-held
corporations as directors or as executive officers unless they are provided with
adequate protection through insurance or adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to, and activities on behalf of, the corporation.


B. The current impracticability of obtaining adequate insurance and the
uncertainties relating to indemnification have increased the difficulty of
attracting and retaining such persons.


C. The Bylaws of the Company presently provide, among other things, that the
Company shall indemnify its directors and officers to the full extent permitted
by law.


D. The Board has determined that the difficulty in attracting and retaining
highly competent persons is detrimental to the best interests of the Company's
stockholders and that the Company should act to assure such persons that there
will be increased certainty of protection against risks of such claims and
actions against them in the future.


E. It is reasonable, prudent, and necessary for the Company contractually to
obligate itself to indemnify such persons to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Company free
from undue concern that they will not be so indemnified.


F. The Officer is willing to serve or continue to serve as an officer of the
Company on the condition that the Officer be so indemnified.
 
Agreement


In consideration of the recitals and the covenants contained herein, the Company
and the Officer covenant and agree as follows:


1. Definitions. As used in this Agreement the following terms shall have the
meanings indicated below:


(a) "Related Party" shall refer to (i) any other corporation in which the
Company has an equity interest of at least fifty percent (50%) and (ii) any
other corporation or any limited liability company, partnership, joint venture,
trust, employee benefit plan or any other enterprise or association in which the
Officer has served in any Indemnified Position, at the request of the Company or
for the convenience of the Company or to represent the Company's interest.


--------------------------------------------------------------------------------




(b) "Indemnified Position" shall refer to any position held by the Officer, or
pursuant to which the Officer acts, as an officer, director, employee, partner,
trustee, fiduciary, administrator or agent of the Company or a Related Party.


(c) "Indemnified Event" shall mean any claim asserted against the Officer,
whether civil, criminal, administrative or investigative in nature, for monetary
or other relief; or any Proceeding to which the Officer is named as a party or
is a subject of or witness in, or with respect to which he or she is threatened
to be named as a party, subject or witness, brought against the Officer by
reason of his or her serving or acting in any Indemnified Position or arising or
allegedly arising directly or indirectly out of, or otherwise relating to, any
action, omission, occurrence or event involving the Officer in any Indemnified
Position, including any Proceeding, formal or informal or otherwise, conducted
or brought by the Securities and Exchange Commission or other governmental
agency, or The National Association of Securities Dealers, Inc., a national
stock exchange or similar organization.


(d) "Proceeding" shall mean any pending, threatened or completed action, suit,
investigation, inquiry, arbitration, alternative dispute resolution mechanism or
any other proceeding (or any appeals therefrom), whether civil, criminal,
administrative or investigative in nature and whether in a court or arbitration,
or before or involving a governmental, administrative or private entity
(including, but not limited to, an investigation initiated by the Company, any
Related Party or any affiliate thereof, or the board of directors, fiduciaries
or partners of any thereof).


(e) "Indemnification Amount" shall refer to the amount of losses, claims,
demands, costs, damages, liabilities (joint and several), judgments, fines
(including any excise tax assessed with respect to an employee benefit plan),
settlements, and other amounts (including Witness Liabilities), including
interest on any of the foregoing, which the Officer is liable to pay or has paid
in connection with an Indemnified Event and amounts proposed to be paid in
settlement by the Officer in connection with any Indemnified Event.


(f) "Witness Liabilities" shall mean all Indemnification Amounts incurred by the
Officer in connection with his or her preparation to serve or service as a
witness in any Proceeding in any way relating to the Company, any Related Party
or any affiliate (as defined in Rule 405 under the Securities Act of 1933, as
amended) of any of them (a "Securities Act Affiliate"), any associate (as
defined in such Rule 405) of any of them or of any Securities Act Affiliate, or
any Indemnified Event (including, but not limited to, the investigation, defense
or appeal in connection with any such Proceeding).


(g) "Expenses" shall refer to all disbursements, costs or expenses of any nature
reasonably incurred by the Officer directly or indirectly in connection with any
Indemnified Event, or Witness Liabilities, including, but not limited to, fees
and disbursements of counsel, accountants or other experts employed by the
Officer in connection with any Indemnified Event, including all such expenses,
disbursements and costs of investigation in connection with or prior to the
initiation of any Proceeding relating to an Indemnified Event.

–2–

--------------------------------------------------------------------------------




(h) "Indemnify" or "Indemnification" shall refer to the obligation of the
Company herein to pay Expenses or Indemnification Amounts.


(i) "Change of Control" shall be deemed to have occurred if (A) any "Person" (as
that term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended), but excluding the Company and any of its wholly-owned
subsidiaries, is or becomes (except in a transaction approved in advance by the
Board) the beneficial owner (as defined in Rule 13d-3 under such Act), directly
or indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company's then outstanding securities or (B) during
any period of two consecutive years, individuals who at the beginning of such
period constitute the Board cease for any reason to constitute at least a
majority thereof unless the election, or the nomination for election by the
Company's stockholders, of each new director was approved by a vote of at least
two-thirds of the directors still in office who were directors at the beginning
of the period, or (C) the stockholders of the Company should approve any one of
the following transactions: (x) any consolidation or merger of the Company in
which the Company is not the surviving corporation, other than a merger of the
Company in which the holders of the Company's common stock immediately prior to
the merger have the same proportionate ownership of the surviving corporation
immediately after the merger; or (y) any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all, or
substantially all, the assets of the Company.


(j) "Final Disposition" shall refer to any judgment, order or award rendered in
any Proceeding after the expiration of all rights of appeal.


2. Services to the Company. The Officer will serve, and/or continue to serve, as
an officer of the Company, so long as he or she is duly elected and qualified in
accordance with the provisions of the Certificate of Incorporation and Bylaws of
the Company, or in any other Indemnified Position, at the will of the Company
(or under separate contract, if any); provided that the Officer may at any time
and for any reason resign from such Indemnified Position (subject to any
contractual obligations which the Officer shall have assumed apart from this
Agreement) but the obligations provided for herein shall continue after such
termination.


3. Indemnity. The Company hereby agrees to indemnify the Officer and hold the
Officer harmless to the full extent permitted or authorized by applicable law.
Without limiting the generality of the foregoing, the Company agrees to
indemnify the Officer and hold the Officer harmless from and against, and pay
any and all, Expenses and Indemnification Amounts, including Witness
Liabilities.


Notwithstanding the foregoing, except with respect to the indemnification
specified in the second and third sentences of Section 7 or in Section 10 or
Section 13(b) of this Agreement, the Company shall indemnify the Officer in
connection with a Proceeding (or part thereof) initiated by the Officer only if
authorization for the Proceeding (or part thereof) was not denied by the Board
of Directors of the Company prior to the earlier of (i) 60 days after receipt of
notice thereof from the Director and (ii) a Change of Control.

–3–

--------------------------------------------------------------------------------




4. Payment of Expenses. The Company shall advance all Expenses within thirty
(30) days after the receipt by the Company of a statement or statements from the
Officer requesting such advance payment or payments from time to time. Such
statement or statements shall identify the nature and amount of the Expenses to
be advanced with reasonable specificity. The Officer shall also agree to
undertake to repay any Expenses advanced if it shall ultimately be determined
(which shall only be made after the Final Disposition of the Proceeding related
to an Indemnified Event, as hereinafter provided) that the Officer was not
entitled to reimbursement of Expenses in connection with the Indemnified Event
for which such Expenses were made.


5. Interval Protection. During the interval between the Company's receipt of the
Officer's request for indemnification or advances and the latest to occur of (a)
payment in full to the Officer of the indemnification or advances to which he or
she is entitled hereunder, or (b) a final adjudication that the Officer is not
entitled to indemnification hereunder, the Company shall provide "Interval
Protection" which, for purposes of this Agreement, shall mean the taking of the
necessary steps (whether or not such steps require expenditures to be made by
the Company at that time) to stay, pending a final determination of the
Officer's entitlement to indemnification (and, if the Officer is so entitled,
the payment thereof), the execution, enforcement or collection of any
Indemnified Amount or Expenses or any other amounts for which the Officer may be
liable (and as to which the Officer has requested indemnification hereunder) in
order to avoid the Officer's being or becoming in default with respect to any
such amounts.


6. Indemnification by Court. Notwithstanding any other provision of this
Agreement including without limitation the fourth sentence of Section 7,
indemnification and advances shall also be made to the extent a court of
competent jurisdiction, or the court in which a Proceeding was brought, shall
determine that the Officer, in view of all the circumstances of the case, is
fairly and reasonably entitled to indemnification and/or advances for such
Expenses as such court shall deem proper.


7. Indemnification Procedure. Any Indemnification or advance under this
Agreement (other than Interval Protection) shall be made promptly and in any
event within thirty (30) days upon the written request of the Officer delivered
to the Company. The right to Indemnification or advances as granted under this
Agreement shall be enforceable by the Officer in any court of competent
jurisdiction if the Company denies such request, in whole or in part, or if no
disposition thereof is made within thirty (30) days. The Officer's costs and
expenses incurred in connection with successfully establishing his or her right
to indemnification or advances, in whole or in part, in any such action shall
also be indemnified by the Company. It shall be a defense to any such action
that there has been a judgment or other final adjudication adverse to the
Officer which established that the Officer failed to meet the standard of
conduct, if any, required for indemnification by applicable law, but the burden
of proving such defense shall be on the Company. Neither the failure of the
Company (including the Board or any committee thereof, its independent counsel
and its stockholders) to have made a determination prior to the commencement of
such action that indemnification of the Officer is proper in the circumstances
because he or she has met the applicable standard of conduct described in the
preceding sentence, if any, nor the fact that there has been an actual
determination by the Company (including the Board or any committee thereof, its
independent counsel and its stockholders) that the Officer has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that the claimant has not met the applicable standard of conduct.

–4–

--------------------------------------------------------------------------------




8. Presumptions and Effect of Certain Proceedings.


(a) The Officer shall be presumed entitled to Indemnification hereunder unless
clearly not entitled to such Indemnification by clear and convincing proof that
such payment shall be unlawful.


(b) If the Company shall not have responded to the Officer's request for
Indemnification pursuant to Section 7 hereof within thirty (30) days after
receipt by the Company of such request therefor, the Officer shall be deemed to
be entitled to such Indemnification.


(c) The termination of any Proceeding relating to an Indemnified Event or of any
claim, issue, or matter therein by judgment, order, settlement, or conviction,
or upon a plea of nolo contendere or its equivalent, shall not of itself
adversely affect the right of the Officer to Indemnification or create a
presumption that the Officer did not meet any applicable standard of conduct.


(d) Notwithstanding any other provision of this Agreement, the Officer shall in
no event be required to repay any Expense payments advanced to the Officer and
no defense can or shall be raised by the Company to a request for
Indemnification pursuant to Section 7 to the extent the Officer has been
successful on the merits or otherwise in defense of any Proceeding related to an
Indemnified Event, or in defense of any claim, issue or matter involved in any
Indemnified Event therein, whether as a result of the initial adjudication or on
appeal or the abandonment thereof by a party.


9. Non-Exclusivity: Duration of Agreement; Insurance; Subrogation.


(a) The rights of Indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which the Officer may at any time be entitled under applicable law, the
Certificate of Incorporation, the By-laws, any other agreement, or any vote or
consent of directors or stockholders or otherwise.


(b) This Agreement shall continue until and terminate upon the later of: (i) ten
(10) years after the date that the Officer shall have ceased to serve in any
Indemnified Position; or (ii) the Final Disposition of all Indemnified Events.


(c) This Agreement shall be binding upon the Company and its successors and
assigns and shall inure to the benefit of the Officer and his or her heirs,
devisees, executors, and administrators or other legal representatives.


(d) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors or executive officers of the Company
or for any person serving in any other Indemnified Position, the Officer shall
be covered by such policy or policies in accordance with its or their terms to
the maximum extent of the coverage available for any such director or executive
officer or person serving in such position under such policy or policies.

–5–

--------------------------------------------------------------------------------




10. Proceedings.


(a) The parties hereto agree that except as otherwise provided for herein, any
disputes arising with respect to the interpretation or enforcement of any
provision hereof shall be submitted, at the sole election of the Officer, either
to arbitration or to judicial determination. Any arbitration shall be conducted
in the City of Miami, Florida in accordance with the then existing rules of the
American Arbitration Association ("AAA"). In any arbitration pursuant to this
Agreement, the award or decision shall be rendered by a majority of the members
of an arbitration panel consisting of three members chosen in accordance with
the then existing rules of the AAA. The award or decision of the arbitration
panel pursuant to this Section 10 shall be binding and conclusive on the
parties, provided that enforcement of such award or decision may be obtained in
any court having jurisdiction over the party against whom such enforcement is
sought. The Company hereby agrees to bear all fees, costs and expenses imposed
by the AAA, in connection with the arbitration, irrespective of the
determination thereof. The provisions of Section 10(c) shall govern with respect
to the proceedings referred to therein.


(b) In the event that, for any reason, the Company fails to pay any
Indemnification or advance demanded, or the Company requests repayment of any
Expenses advanced, the Officer shall nevertheless be entitled, at his or her
sole option, to a final judicial determination or may seek arbitration of his or
her entitlement to Indemnification hereunder in respect of such claim. In the
event the Officer seeks a judicial determination, the Officer shall commence an
action in a court of the State of Florida. In the event the Officer seeks an
award in arbitration, (i) such arbitration shall be conducted in Miami, Florida
pursuant to Section 10(a), and (ii) the arbitrator shall notify the parties of
his or her decision within sixty (60) days following the initiation of such
arbitration (or such other period proscribed by the rules of AAA). The Company
further agrees that its execution of this Agreement shall constitute a
stipulation by which it shall be bound in any court or arbitration in which such
proceeding shall have been commenced, continued or appealed that (i) it shall
not oppose the Officer's right to seek any such adjudication or award in
arbitration or any other claim by reason of any prior determination made by the
Company with respect to the Officer's right to Indemnification under this
Agreement on such claim or any other claim, or, except in good faith, raise any
objections not specifically relating to the merits of the Officer's claim; and
(ii) for purposes of this Agreement any such adjudication or arbitration shall
be conducted de novo and without prejudice by reason of any prior determination
that the Officer is not entitled to Indemnification.


(c) Whether or not the court or arbitrators shall determine that the Officer is
entitled to payment of Indemnification Amounts or has to return the payment of
Expenses or otherwise finds against the Officer, the Company shall within thirty
(30) days after written request therefor (and submission of reasonable evidence
of the nature and amount thereof), and unless there is a specific judicial
finding that the Officer's suit or arbitration was frivolous, pay all Expenses
incurred by the Officer in connection with such adjudication or arbitration
(including, but not limited to, any appellate proceedings).

–6–

--------------------------------------------------------------------------------




11. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal, or unenforceable for any reason whatsoever: (a) the
validity, legality, and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section, paragraph
or clause of this Agreement containing any such provision held to be invalid,
illegal, or unenforceable, that is not itself invalid, illegal, or
unenforceable) shall not in any way be affected or impaired thereby; and (b) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any Section, paragraph or clause of this
Agreement containing any such provision held to be invalid, illegal, or
unenforceable, that is not itself invalid, illegal, or unenforceable) shall be
deemed revised, and shall be construed, so as to give effect to the intent
manifested by this Agreement (including the provision held invalid, illegal, or
unenforceable).


12. Merger or Consolidation of the Company. In the event that the Company shall
be a constituent corporation in a consolidation or merger, whether or not the
Company is the resulting or surviving corporation, the Officer shall stand in
the same position under this Agreement with respect to the Company if its
separate existence had continued.


13. Enforcement.


(a) The Company unconditionally and irrevocably stipulates and agrees that its
execution of this Agreement shall also constitute a stipulation by which it
shall be bound in any court or arbitration in which a proceeding by the Officer
for enforcement of his or her rights shall have been commenced, continued or
appealed, that the obligations of the Company set forth herein are unique and
special, and that failure of the Company to comply with the provisions of this
Agreement will cause irreparable and irremediable injury to the Officer, for
which a remedy at law will be inadequate. As a result, in addition to any other
right or remedy he or she may have at law or in equity with respect to a
violation of this Agreement, the Officer shall be entitled to injunctive or
mandatory relief directing specific performance by the Company of its
obligations under this Agreement.


(b) In the event that the Officer is subject to or intervenes in any legal
action in which the validity or enforceability of this Agreement is at issue or
institutes any legal action, for specific performance or otherwise, to enforce
his or her rights under, or to recover damages for breach of, this Agreement,
the Officer shall, within thirty (30) days after written request to the Company
therefor (and submission of reasonable evidence of the amount thereof), and
unless there is a specific judicial finding that the Officer's suit was
frivolous, be indemnified by the Company against all Expenses incurred by him or
her in connection therewith.

–7–

--------------------------------------------------------------------------------




14. Notification and Defense of Claim. The Officer agrees to promptly notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
involving an Indemnification Event; provided, however, that the failure of the
Officer to give such notice to the Company shall not adversely affect the
Officer's rights under this Agreement except to the extent the Company shall
have been materially prejudiced by such failure. Nothing in this Agreement shall
constitute a waiver of the Company's right to seek participation, at its own
expense, in any Proceeding which may give rise to Indemnification hereunder.


15. Headings. The headings of the Sections and paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.


16. Modification and Waiver. No supplement, modification, or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not similar)
nor shall such waiver constitute a continuing waiver.


17. Notices. All notices, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand, or sent via telecopy or facsimile transmission, in each case receipted
for by the party to whom said notice or other communication shall have been
directed or transmitted, or (ii) mailed by certified or registered mail with
postage prepaid, on the third business day after the date on which it is so
mailed, or (iii) delivered by overnight courier service:



(a)
If to the Officer, to:




       
«name»

«address»



(b)
If to the Company, to:



OPKO Health, Inc.
4400 Biscayne Boulevard Suite 1180
Miami, FL 33137


Attention: Deputy General Counsel


or to such other address as may have been furnished to either party by the other
party.

–8–

--------------------------------------------------------------------------------




18. Entire Agreement. All prior and contemporaneous agreements and
understandings between the parties with respect to the subject matter of this
Agreement are superseded by this Agreement, and this Agreement constitutes the
entire understanding between the parties. This Agreement may not be modified,
amended, changed or discharged except by a writing signed by the parties hereto,
and then only to the extent therein set forth.


19. Nonassignment. This Agreement may not be assigned by either of the parties
hereto.


20. Governing Law. This Agreement, including its validity, interpretation and
effect, and the relationship of the parties shall be governed by, and construed
in accordance with, the laws of the State of Florida.


IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the day and year first above written.


OPKO HEALTH, INC.
   
By:
     
OFFICER
   
By:
 
«name»


–9–

--------------------------------------------------------------------------------


 